PER CURIAM.
Defendant has appealed a judgment of conviction and sentence based upon a jury verdict finding him guilty of murder in the first degree.
By his brief appellant presents ten points for consideration. We have carefully examined each of the points raised by appellant in light of the record of the evidence adduced at the trial but fail to find that any of them contain substantial merit sufficient to demonstrate prejudicial error or cause for reversal. The judgment of conviction appealed herein is affirmed. We purposely omit any adjudication with regard to the sentence contained in the final judgment as the question concerning its validity and regularity is the subject of another appeal presently pending in this court in a companion case entitled State of Florida v. Rudolph Valentine Lee, Case No. R-452, and will be adjudicated in the opinion to be filed in that case.
RAWLS, C. J., WIGGINTON, J., and DREW, Associate Judge, concur.